DETAILED ACTION
This office action is in response to the communication received on 11/04/2021 concerning application no. 16/163,285 filed on 10/17/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 11/04/2021, with respect to the specification and claim objections have been fully considered and are persuasive.  The specification and claim objections have been withdrawn. 
Applicant's arguments filed 11/04/2021 regarding the 35 U.S.C. 103(a) rejection have been fully considered but they are not persuasive. Applicant alleges that the office failed to identify the claim limitations directed to “selecting information about a partial area of the observation target”.  As can be seen in the action dated 08/04/2021 at line 6 on page 4, this limitations was identified as corresponding to step S2 of Ishihara.  Step S2 .
Upon consideration of the amendments and newly submitted claims, the rejection based on Ishihara, Bayer and Kaneko is withdrawn in favor of a rejection over Ishihara and Bayer.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “a second zoomable lens optical coupled to the fluorescent imaging device”.  It appears “optical” should be “optically”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 2 – 4 require “information indicative of … conditions for the visible light imaging device”.  The specification is silent as to “conditions” of any kind.  While there is disclosure directed to “information on optical zooming and panning” per [0081 & 0090], it is unclear what this information encompasses.  It appears that this information corresponds to user selection of areas per [0019 & 0021].  Therefore, the claimed conditions will be interpreted as any user input relevant to the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2014/0049626) in view of Bayer (US 3,971,065).
Regarding claim 1, Ishihara discloses a surgical navigation system for use during surgical operation, comprising: a surgical microscope, 1, including: at least one light source device, 3, configured to apply excitation light to an observation target of a living body; a fluorescent 17, configured to capture a fluorescent image of the observation target based on excitation light, return-light, reflected from the observation target, the fluorescent image having a first pixel resolution; and a visible light imaging device, 18, configured to capture a visible light image of the observation target, A; a display, 7, having a second pixel resolution different from the first pixel resolution, magnification-changing mechanism that changes the magnification of the acquired images; and circuitry, 6, configured to: receive selecting information about a partial area of the observation target as a region of interest (ROI), S2; select a portion, R, of the fluorescent image based on the selecting information, regions-of-interest R are identified by the identifying portion 24; generate a superimposed image by aligning the selected portion of the fluorescent image with the visible light image, when the region-of-interest is identified by the identifying portion, information about the identified region-of-interest is displayed superimposed on the return-light image; and control the display to display the superimposed image with the ROI, in response to an input indicating that observation is necessary is made via the input portion (Figs. 1, 6, 7; [0007, 0009, 0014, 0042, 0043, 0046, 0105]).  It is noted that identifying portion is solely relied upon to identify portions of fluorescent images [0043].
Ishihara discloses magnification of the image. Magnifying an aspect necessarily results in a lower resolution, as there are a fixed number of pixels being relied upon. Since a magnified region has fewer pixels than the entire image from which the magnified region was extracted, display of a magnified region (including when enlarged) would have a lower resolution than the originally captured image since the magnified in region has fewer pixels than the total image from which it was extracted/selected.

	Bayer teaches the imaging device, single-site color sensing device, having a red, green and blue (RGB) color filter pattern, using striped filters having alternating stripes for each of three basic color vectors, and generating the visible light image as a color image by a demosaicing process, via use of switching network 40 (Abstract; Figs. 4 & 5; Cols. 2 – 3, ll. 45 – 14; Col. 4, ll. 3 – 23; Col. 5, ll. 13 – 37).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the imaging device having a red, green and blue (RGB) color filter pattern and generating the visible light image as a color image by a demosaicing process and a display having a second pixel resolution different from the first pixel resolution.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Ishihara to include the imaging device having a red, green and blue (RGB) color filter pattern and generating the visible light image as a color image by a demosaicing process as taught by Bayer, since this prevents the need for a split image beam and the use of multiple image scanners when providing for a satisfactory type and quality of color images in a single imaging site.
Regarding claim 2, Ishihara in view of Bayer disclose wherein the selecting information includes zoom information indicative of zoom conditions for the visible light imaging device used to capture the visible light image of the observation target, observer input which may activate the return-light imaging portion to acquire a high-magnification return-light image (Ishihara: [0009, 0014]).
With regard to claim 5, Ishihara in view of Bayer discloses an optical device, dichroic mirror 14, that directs the excitation light toward the fluorescent imaging device, 21, and that directs the visible light toward the visible imaging device, 20 (Ishihara: Figs. 1 & 5; [0042]).
Regarding claim 6, Ishihara in view of Bayer discloses wherein the optical device, dichroic mirror, reflects the excitation light and passes the visible light (Ishihara: Figs. 1 & 5; [0042]).
With regard to claim 7, Ishihara in view of Bayer discloses wherein the optical device comprises a dichroic mirror, 14 (Ishihara: Figs. 1 & 5; [0042]).
	Regarding claim 8, Ishihara in view of Bayer discloses wherein selecting information includes edge information of the visible light image (Ishihara: Figs. 7, 9A & 9B).  Regions-of-interest, R, are clearly identified and necessarily contain edge information.
	With regard to claim 9, Ishihara in view of Bayer discloses a first zoomable lens, 14, optically coupled to the visible light imaging device, 20; and a second zoomable lens, 15, optical coupled to the fluorescent imaging device, 21 (Ishihara: Fig. 1).

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2014/0049626) in view of Bayer (US 3,971,065) in view of Echerer et al. (US 5,740,267, herein Echerer).
Regarding claim 3, Ishihara in view of Bayer discloses wherein the selecting information, input portion, is for the visible light imaging device used to capture the visible light image of the 
Echerer teaches wherein the selecting information, actions initiated by a user through sliding a mouse, includes panning information indicative of panning conditions (Col. 12, ll. 22 – 29).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the selecting information includes panning information indicative of panning conditions.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ishihara in view of Bayer to include the selecting information includes panning information indicative of panning conditions as taught by Echerer, since this allows the user to see both the entire System Zoomed image and a portion of the User Zoomed image areas simultaneously.
With regard to claim 4, Ishihara in view of Bayer in view of Echerer disclose wherein the selecting information includes zoom information (Ishihara: [0009, 0014, 0016]) and panning information (Echerer: Col. 12, ll. 22 – 29), the zoom information being indicative of zoom conditions for the visible light imaging device used to capture the visible light image of the observation target, observer input which may activate the return-light imaging portion to acquire a high-magnification return-light image (Ishihara: [0009, 0014]), the panning information being indicative of panning conditions, actions initiated by a user through sliding a mouse (Echerer: Col. 12, ll. 22 – 29), for the visible light imaging device used to capture the visible light image of the observation target (Ishihara: [0009, 0014, 0016]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793